department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date index number cc tege eoeg et1 spro-121701-01 memorandum for gail lontine site chief ss-8 unit newport vt s c a1 ss8 attn nan a moses from will e mcleod assistant chief employment_tax branch cc tege eoeg et1 subject this is in reply to your request for technical assistance to help you with a very difficult full-time life_insurance agent case the firm requested reconsideration of the determination of worker status you issued to one of the firm’s agents in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent in your determination of date you held that the worker was a statutory_employee of the firm with regard to the income paid to the worker during we believe your determination should be revoked because of the additional information provided by the firm in its letter of date the worker became a full-time life_insurance agent of the firm date from to date the worker was properly treated as a statutory_employee under sec_3121 as a statutory_employee the worker was allowed to participate in various welfare and fringe_benefits plans sponsored by the firm in the worker became disabled as a result of this disability the worker availed himself of the benefits under the firm’s long-term disability insurance_contract consistent with the firm’s longstanding and customary policy towards disabled agents the worker was permitted to periodically renew his contract with the firm known as the one of the provisions of the contract provided that for purposes of the firm’s qualified_plans other fringe_benefits social_security or other laws plans or benefits applicable to full-time life_insurance agent the agent will be treated as an active full-time insurance agent at the end of a given calendar_year in which the agent meets the requirements for a year of qualified_service set forth in the schedule of agent compensation in effect for policies credited in such year any agent who fails to meet such requirements for a given calendar_year shall not be treated as a full-time agent of the firm but will remain under the contract however such agent’s spro-121701-01 business activity will not be deemed to be the solicitation of insurance primarily for the firm the firm explains the reason why the contract continued to be maintained in force following the date of the worker’s disability it was principally done in order to provide the worker with additional years_of_service under the qualified_pension plan generally made available to full time life_insurance agents of the firm the firm had no expectation that the worker would be able to continue his sales activities on behalf of the firm the firm fully recognized that the worker was disabled and unable to continue the worker’s pre-disability sales activities the firm did not consider the worker to be a full time agent based on production rather he qualified for pension benefits based upon the disability waiver provision in the contract the firm indicated that the worker had very little first year commission earning from through furthermore the worker’s wife became an agent of the firm to sell the firm’s products after the worker became disabled according to the firm the first year commission sale in was the result of a sale made by the worker’s wife the worker and his wife persuaded the firm to treat the worker as the payee of the first year commission sec_3121 of the code defines an employee to include an officer of a corporation sec_3121 of the code defines an employee to include any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 of the code defines an employee as any individual other than an individual who is an employee under sec_3121 or d of the code who performs services for remuneration for any person as a full-time insurance salesman if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee if such individual has a substantial investment in facilities used in connection with the performance of such service other than in facilities for transportation or if the services are in the nature of a single transaction not part of a continuing relationship with the person for whom the services are performed revrul_54_312 1954_2_cb_327 provides that the entire or principal business activity of an individual is deemed to be devoted to the solicitation of life_insurance or annuity_contracts primarily for one life_insurance_company when pursuant to the terms and conditions of the arrangement with the life_insurance_company or its general agent it is mutually agreed or clearly contemplated by the parties that the individual’s entire or principal business activity is the solicitation of applications for life_insurance or annuity_contracts whether the worker is a full-time life_insurance agent for purposes of sec_3121 depends on whether the service determines that the facts and circumstances apart from the four corners of the contract more fully represents the substance of the spro-121701-01 transaction it is the substance rather than the form of the transaction that governs tax treatment 641_f2d_83 2d cir 58_tc_423 aff’d 489_f2d_197 2d cir cert_denied 417_us_911 324_us_331 293_us_465 it is clear from the facts presented in this case that the parties to the contract for services did not contemplate that the worker’s principal business activity would be the solicitation of life_insurance or annuity_contracts when at the time the parties entered into the contract the parties recognized that the worker was disabled and unable to perform any services as a life_insurance salesperson under these circumstances the service should disregard the form of the transaction and conclude that based on the substance of the transaction that the worker did not qualify as a full-time_life_insurance_salesman under sec_3121 of the code if you have any questions regarding this technical assistance please contact stephen tackney at ______________________ will e mcleod
